—In a proceeding pursuant to 14 NYCRR 27.9, inter alia, for authorization for the involuntary administration of medication, the appeal is from an order of the Supreme Court, Dutchess County (Beisner, J.), dated April 29, 1993, which, after a hearing, granted the application.
Ordered that the order is affirmed, without costs or disbursements.
In accordance with the due process considerations set forth by the Court of Appeals in Rivers v Katz (67 NY2d 485), the respondent, Hudson River Psychiatric Center, met its burden of demonstrating by clear and convincing evidence that the appellant lacks capacity to make a reasoned decision regarding the proposed treatment (see, Matter of Adele S. v Kingsboro Psychiatric Ctr., 149 AD2d 424). The appellant’s treating psychiatrist testified that the appellant has been diagnosed as a chronic paranoid schizophrenic, as manifested by a social personality disorder. The appellant’s testimony confirms the expert’s testimony that the appellant has denied that he requires medication because there is nothing wrong with him. The expert’s opinion that the appellant is unable to make a reasoned decision with respect to his treatment is amply supported by the record.
Considering all the relevant circumstances, including the appellant’s best interest, the potential benefits and hazards of the intended treatment, and the lack of less intrusive alternatives, there is clear and convincing evidence that the proposed treatment is narrowly tailored to protect the appellant’s liberty interest (see, Rivers v Katz, supra, at 497-498).
Based upon the relevant circumstances, we find that the court properly authorized the administration of the proposed medication to the appellant pursuant to the State’s parens patriae authority (see, Rivers v Katz, supra). Sullivan, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.